Title: From Thomas Jefferson to William Bache, 1 November 1802
From: Jefferson, Thomas
To: Bache, William


          
            Dear Doctr:
            Washington Nov. 1. 1802.
          
          I recieved yesterday yours of the 26th. mentioning that you would set out the next day for Richmond, where of course you would arrive on the 28th. three days before I recieved your letter. as I had lodged money in mr Jefferson’s hands, he might possibly pay you the 143. D 33 c on sight of the letter I wrote you. but I now write to him to do it, and I inclose you an order on him accordingly for that sum, which however you cannot recieve till the 3d.
          Be so good as to present my most friendly respects to mrs Bache and with my wishes for a pleasant voyage and safe arrival at your destination, accept assurances of my constant & affectionate esteem.
          
            Th: Jefferson
          
        